Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-90

IN RE JUSTIN RICHARD INFURNA
                                                            2021 DDN 17
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1002621


BEFORE: Thompson* and Easterly, Associate Judges, and Ferren, Senior Judge.

                                  ORDER
                            (FILED— January 27, 2022)

       On consideration of the certified order from the state of Florida disbarring
respondent from the practice of law in that jurisdiction; this court’s February 17,
2021, order suspending respondent pending resolution of this matter; this court’s
November 10, 2021, order directing respondent to show cause why reciprocal
discipline should not be imposed; the statement of Disciplinary Counsel requesting
this court impose reciprocal discipline; and it appearing that respondent has not filed
a response or his D.C. Bar R. XI, §14(g) affidavit, it is

      ORDERED that Justin Richard Infurna is hereby disbarred from the practice
of law in the District of Columbia. It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                   PER CURIAM
No. 21-BG-90

        *Judge Thompson’s term expired on September 4, 2021; however, she will continue to
serve as an Associate Judge until her successor is confirmed. See D.C. Code § 11-1502 (2012
Repl.). She was qualified and appointed on October 4, 2021, to perform judicial duties as a Senior
Judge and will begin her service as a Senior Judge on a date to be determined after her successor
is appointed and qualifies.




                                                2